Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed December 13th, 2021 has been entered. Claims 7 – 12 are currently pending.  Claims 1 – 6 are cancelled.  All previous rejections of claims 1 – 6 have been withdrawn in view of their cancellation.  The previous rejections of claims 7, 11, and 12 under 35 U.S.C. 102(a)(1) have been withdrawn in view of the amendments.  The previous rejections of claims 8 – 10 under 35 U.S.C. 103 have been withdrawn in view of the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, The claim states “said chamber” but it is unclear what the chamber being referred to is and if the first chamber mentioned is the same as the second chamber mentioned.  For the purposes of this Office Action, the two chambers will be considered to be the same and the chamber will be understood to be item 306 of Figure 3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kraft (US-20190299492-A1), in view of Mangano (US-20070277678-A1).
Regarding claims 7, 9, and 10, Kraft teaches a mold for making a comestible [0007].  The mold has a top plate (100a) with body cavities (120).  Each body cavity has stud cavities (132) [Fig 3].  The mold also has a bottom plate (100) comprising base cavities (120) with recess projections (132) inside [Fig 3].  These recess projections align with the stud cavities on the top plate, creating a chamber when the top plate is closed on the bottom plate [Figures 16C and D].  The stud cavities (132) in the upper plate have the same dimensions as the recess projections (126) as described above, and the recess projections (126) are dimensioned to fit within said stud cavities (132).  Therefore, the studs of the final product fit into the recesses of another brick made with this mold.  Note that the top and bottom plate 
Kraft does not teach a heater channel in the top or bottom plate and a hinge connecting the two plates.
Mangano teaches a multifunction electric cooker with variable plates.  These plates include removable waffle pans [Fig 8],[0010].  The top and bottom plates are envisioned to have the same surface which implies they are designed in the same manner [0036], [0037].  The plates have heater channels designed to accept the heating element of the electric cooker [Fig 12].  There are gaps/gutters in the edges of the plates that create channels when the plates are closed on each other [Fig 2], [Fig 8], [0036].  The plates are connected to each other by a hinge [Fig 15], [claim 3].  The plates are attached to the cooker via clips [Fig 12], [Fig 13], [0037].
It would have been obvious to a person having ordinary skill in the art to combine the mold of Kraft with the electric cooker of Mangano as it would involve combining prior art elements using known methods to achieve predictable results.  Particularly, Mangano teaches a method of adding different plates, including a waffle plate with a variable surface.  Combining Kraft and Mangano would provide the predictable result of a waffle iron that can make edible interlocking bricks.
Regarding claim 11.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kraft and Mangano, as applied to claim 7 above, and further in view of Shapiro (US-20140259970-A1).
Regarding claim 8, Kraft and Mangano teach a machine for making a brick-shaped comestible.  The studs of the brick-shaped product of Kraft (126) are shown to be angled as they come out of the base [Fig 4].  The sidewalls (128) of the studs (126) are at an oblique angle [0055].  Kraft and Mangano do not teach the recess projection comprising a column that is tapered by 4°.
Shapiro shows an interlocking panel system.  Side panels (52 and 52) have splines (58 and 60) that run from the bottom to the top of the panel and protruding from the outer surfaces (54 and 56) [Figs 2a and 2b].  The width of the spines (58 and 60) taper outward slightly as the splines (58 and 60) move upward along the outer surfaces (54 and 56).  This creates a self-tightening assembly between the splines (58 and 60) and their corresponding interlocking pieces [0058].  This corresponds to the studs of Kraft (126) alternating with the holes (132) in the body of the block (114) [Fig 3].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the angle of the stud sidewall of Kraft (128) to meet the desired tightening between stud (126) and recess (132), as Shapiro shows that adjusting the angle into a taper affects tightening.  It is reasonable to conclude that the more the angle is altered, the more the tightness changes.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kraft and Mangano as applied to claim 9 above, and further in view of Waffle (“Waffle Maker Buying Guide).
Regarding claim 12, Kraft and Mangano teach a mold for making an edible interlocking brick where the top plate and bottom plate combine to create a chamber, but not where the maximum distance from any point in a chamber to the closest surface is about 8 mm.  
Waffle teaches an “American” style waffle having a thickness of 0.5 – 0.625 inches [pg 5, “Shape and Size”].  This means no point inside of the waffle would be more than 8 mm (1/3") from the closest 
It would have been obvious to create a mold where no point in the chamber is more than ~8 mm from the closest surface as this distance is consistent with the size of chambers known to produce waffles in the prior art.

Response to Arguments
Applicant’s arguments, filed December 13th, 2021, have been fully considered.
Claims 1 – 6 have been cancelled.  All rejections of claims 1 – 6 have been withdrawn.
Claims 7, 11, and 12 have been amended to overcome the rejection over 35 U.S.C. 102(a)(1) and the rejections have been withdrawn.  
Claims 8 – 10 have been amended to overcome the rejection over 35 U.S.C. 103 and the rejections have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791